Citation Nr: 0001140	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  98-21 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from June 1942 to October 
1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1998 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The appellant served on active duty during World War II, 
specifically, from June 1942 to October 1945.  Available 
personnel records indicate that he served in the European 
Theater of Operations as a light truck driver assigned to the 
29th Armored Infantry Battalion, and that he was awarded the 
Combat Infantryman Badge.

2.  His service personnel records also reflect that he 
participated in the following battles and campaigns:  
Normandy, Northern France, the Rhineland, and Central Europe.

3.  The appellant's service medical records are presumed lost 
and are unavailable for purposes of the adjudication of this 
claim.  Efforts undertaken by the RO to obtain these records 
from the National Personnel Records Center produced negative 
results.

4.  Given the appellant's military service duty assignments 
and awards/campaigns, a factual basis is established to 
support his claim that he was exposed to potentially 
hazardous levels of noise coincident with active service 
duties.

5.  The report of a private audiological examination 
conducted in June 1998, the appellant had pure tone 
thresholds of 65-75 decibels at 4,000 Hertz in both ears.


CONCLUSION OF LAW

A bilateral hearing loss disability was incurred in service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 1991); 38 C.F.R. 
§§ 3.303(d), 3.385 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that this 
claim is well grounded.  38 U.S.C.A. 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  For the reasons set forth 
below, the evidence presented reflects that he has a current 
bilateral hearing loss disability, and that he has presented 
competent evidence showing incurrence of the disability in 
service and a plausible basis to link the disability to his 
service experience in light of relaxed evidentiary standards 
germane to this case, see O'Hare v. Derwinski, 1 Vet. App. 
365 (1991) and 38 U.S.C.A. § 1154(b) (West 1991).

Under pertinent law and VA regulations, service connection 
may be granted if the facts, shown by the evidence, establish 
that a disease or injury resulting in disability was incurred 
coincident with service in the Armed Forces, or if pre-
existing such service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1153 (West 1991); 38 C.F.R. §§ 3.303, 
3.306 (1999).  Service connection may also be granted for 
certain enumerated disabilities on a presumptive basis, 
including organic diseases of the nervous system, see 38 
C.F.R. §§ 3.307, 3.309, or alternatively, with respect to any 
disease, if all the evidence establishes that the disease was 
incurred in service, see 38 C.F.R. § 3.303(d).

However, entitlement to service connection for impaired 
hearing is subject to the additional requirements of 38 
C.F.R. § 3.385, which provides:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 
2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

This regulation, while not a medical definition of hearing 
loss, does define hearing disability for VA compensation 
purposes.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  
Recent audiometric findings pertaining to the appellant's 
hearing acuity show pure tone thresholds of 65-75 decibels at 
4,000 Hertz in both ears; on that examination, conducted by 
Greater Knoxville Ear Nose & Throat Associates, P.C., in June 
1998, the appellant described a progressively disabling 
hearing loss over the past 5 years.  Under the provisions of 
38 C.F.R. § 3.385, it is specifically stated that a hearing 
disability exists if there is at least one 40-decibel 
threshold at the specified Hertz frequencies.  Thus, a 
bilateral hearing loss disability compatible with § 3.385 is 
shown.  The issue is therefore whether this hearing loss is 
attributable to the appellant's period of military service.

Unfortunately, there are no service medical records available 
as it appears the appellant's records were lost or destroyed 
in the 1973 fire at the National Personnel Records Center 
(NPRC) in St. Louis, Missouri.  The claims file reflects that 
development efforts undertaken by the RO to obtain the 
appellant's service records from the NPRC were unsuccessful.  
NPRC notified the RO on several occasions that no medical 
records were available due to the 1973 fire.  An alternative 
records search could not be conducted as well in that the 
appellant did not describe any in-service medical treatment 
for hearing loss on his NA Form 13055 dated in July 1998.

Nevertheless, the available personnel records in the claims 
file reflect that the appellant served in the European 
Theater of Operations (ETO) as a light truck driver assigned 
to Company C of the 29th Armored Infantry Battalion, and that 
he was awarded the Combat Infantryman Badge.  His Army 
qualification papers indicate that he hauled ammunition, 
equipment and personnel during day, night and blackout 
operations for 18 months in the ETO.  In addition, these 
records show that he participated in the battles and 
campaigns of Normandy, Northern France, the Rhineland, and 
Central Europe.

In his substantive appeal of December 1998, the appellant 
described exposure to loud artillery fire upon reporting for 
duty in Normandy and on a later occasion when he was near an 
American artillery unit that was firing its heavy guns.  He 
stated that he started noticing hearing loss in both ears 
while he was still in the military, but that he did not want 
to complain given that his symptoms were relatively minor in 
nature compared to the suffering of other soldiers.  He added 
that his hearing loss continued through the years to the 
point that it was currently significant in severity.  
Further, the appellant stated that he did not work anywhere 
after his military service where he was exposed to loud 
noises.  Pension records in the file reflect that he last 
worked in 1982 in the field of construction, however, there 
are no records which either confirm or deny post-service 
exposure to loud noises.

Although there is no record evidence of in-service hearing 
loss, given the fact that all of the appellant's service 
medical records are unavailable, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule under 38 
U.S.C.A. § 5107(b).  O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  This obligation is further heightened by the 
fact that the appellant has established himself as a combat-
veteran under 38 U.S.C.A. § 1154(b) in view of the available 
personnel records which show that he was awarded the Combat 
Infantryman Badge and that he participated in a number of 
battles and campaigns in the ETO during World War II.  Hence, 
as there is no clear and convincing evidence to the contrary, 
the Board must accept as fact the appellant's contentions 
that he was exposed to artillery noise and weapons firing 
during his active service, and moreover, that he first 
suffered hearing loss during such service.  38 U.S.C.A. 
§ 1154(b).

The finding of in-service hearing loss caused by exposure to 
combat weapons firing is entirely consistent with the 
circumstances and conditions of this appellant's military 
service in World War II under 38 C.F.R. § 3.303(a) and 
therefore, with consideration of the relaxed evidentiary 
standards that must be applied to the facts in this case 
under O'Hare and section 1154(b), his contentions expressed 
in his December 1998 substantive appeal will also be deemed 
by the Board to be highly credible and probative as to the 
question of a medical nexus between his current hearing loss 
disability and noise-induced hearing loss incurred in 
service.  Cf. Kessel v. West, 12 Vet. App. 477 (1999) (en 
banc) (prior holding in Arms v. West, 12 Vet. App. 188 (1999) 
overruled to the extent that Arms could be read as 
establishing or implying in dicta that application of section 
1154(b) to the merits of a case could result in the award of 
service connection without also establishing sufficient 
evidence of all the elements of service connection, namely, a 
current disability, causal nexus between a combat service 
injury or disease and a current disability, or the 
continuation of symptoms subsequent to service).  The Board 
is of course aware that there is no competent medical 
evidence in this case which addresses whether the appellant's 
current hearing loss disability was etiologically related to 
his wartime exposure to artillery fire as he alleges.  
However, in a merits-based review of the claim, applicable 
regulations provide that a postservice initial diagnosis of a 
disability may establish entitlement to service connection.  
As alluded to above, 38 C.F.R. § 3.303(d) states that service 
connection may be granted for any disease diagnosed after 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.

In view of the above, the Board is of the opinion that the 
appellant has met the requirements to establish service 
connection for hearing loss.  The clinical findings showing 
bilateral hearing loss in the higher frequencies noted on the 
recent audiological examination conducted in June 1998, when 
read together with his service record, which is positive for 
weapons firing noise exposure in a war zone and a duty 
assignment in a direct combat-support role that lasted 18 
months, convinces the Board that, notwithstanding the absence 
of clinical-medical proof, the unique facts in this case 
require that all reasonable doubt as to whether a bilateral 
hearing loss disability was incurred in service must be 
accorded to the appellant, which thereby establishes 
entitlement to service connection.  38 U.S.C.A. §§ 1110, 
1154(b), 5107(b) (West 1991); 38 C.F.R. §§ 3.303(d), 3.385 
(1999).


ORDER

Service connection for bilateral hearing loss is granted.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

